State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518418
________________________________

In the Matter of the Claim of
   KAI NICHOLS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ.

                             __________


     Kai Nichols, White Plains, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed May 13, 2013, which, among other things, ruled that
claimant was disqualified from receiving unemployment insurance
benefits because her employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

      Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ.,
concur.
                        -2-                  518418

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court